UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period :	October 1, 2014 — September 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Annual report 9 | 30 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 44 About the Trustees 45 Officers 47 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: As we turn the page on the first three quarters of 2015, we look toward the final weeks of the year and early 2016. Global stock markets corrected during the summer months, as the S&P 500 Index dropped by more than 10% below its 52-week high over several volatile trading days, and major indexes abroad fell at the same time. The major triggering event was an unexpected decision by the People’s Bank of China to devalue its currency by a modest amount. The move prompted concern that China’s economy might be weaker than thought and could pose risks to the world economy. The U.S. economy may continue to feel some effects from weaker growth abroad. Certain companies in the S&P 500, for example, may find overseas earnings crimped by reduced demand and a strong dollar. However, there are still a number of bright spots. U.S. gross domestic product growth reached a rate of 3.9% during the second quarter, the unemployment rate has fallen since the start of the year, and consumer confidence has risen in recent months. The United States and other regions of the world might continue on different paths in the months to come, shaping a complex array of investment opportunities and risks. You may find it reassuring to know that Putnam’s experienced portfolio managers have a global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended September 30, 2015, as well as an outlook for the coming months. The recent upswing in volatility may prompt you to consult with your financial advisor, whose experience and knowledge can help you gain perspective on market movements and keep you on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Class A shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. See pages 2–3, 5, and 11–12 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. 4 Money Market Fund Interview with your fund’s portfolio managers Please describe the market environment for the 12 - month reporting period ended September30, 2015? Joanne: In the United States, we saw a continuation of the steady economic growth that has characterized the world’s largest economy over the past several years. Given progress in the employment rate and other economic barometers, the Federal Reserve terminated its monthly bond-buying program in October2014. With one lever of the Fed’s extraordinarily accommodative monetary policy removed, investors turned their attention to the anticipated timing of the Fed’s first rate increase since 2006. Given the interconnectedness of the global economy, however, Fed officials found it more difficult than first anticipated to decouple U.S. monetary policy from the rest of the world. The Fed’s efforts to normalize U.S. interest rates were complicated by a convergence of global factors that suppressed growth outside the United States — notably, overlapping economic slowdowns in Europe and China and weak commodity prices. The steep decline in commodity prices was especially noteworthy, as low oil prices have eased inflationary pressures in the U.S. economy — keeping inflation well below the Fed’s 2% target for price stability. With a nod to those concerns, the central bank left its benchmark rate unchanged at its main policymaking committee meeting in July, but added that it expected to begin raising short-term rates This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 9/30/15. See pages 2–4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. Money Market Fund 5 before the end of 2015. At their September meeting, Fed policymakers delayed raising the key short-term interest rate, citing weaker macroeconomic conditions abroad and the heightened market volatility brought on by the People’s Bank of China’s unexpected devaluation of the Chinese yuan in August. Given recent worries about the global economy, money market mutual funds have attracted record demand. Noting that the summer months have traditionally been weak for new fund flows, Money Fund Intelligence [Crane Data, September2015] added that the influx of assets represents “the strongest late spring and summer stretch for assets since 2008.” In our view, investors are seeking refuge for their investment dollars and perceive these highly liquid investments as a relatively safe haven while they wait out the turmoil in both the stock and bond markets. [See In the News on page 10.] What was your investment approach in this climate? Jonathan: The investment environment proved quite challenging, especially in the second half of the period, as we tried to balance what we believed to be attractive yields offered by longer-term money market securities against the possibility of much Allocations are shown as a percentage of the fund’s net assets as of 9/30/15. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. The cash and net other assets category may show a negative market value percentage as a result of the timing of trade-date versus settlement-date transactions. 6 Money Market Fund higher short-term rates should the Fed raise its benchmark rate. Much of our focus was on this prospect, as the Fed looked to balance its policy between the domestic environment of decent employment numbers and low inflation with the prospect of global conditions that could weaken the U.S. economic recovery. Economists and the markets appeared to be split as to the exact timing of any such rate move, or even if it would occur at all. In the final quarter of the annual period, we witnessed the importance of money market funds as an investment option for investors seeking refuge from extraordinary market stress. It is always difficult to gauge if investment flows are due to a specific factor, such as concerns about Fed rate policy or the Securities and Exchange Commission’s [SEC’s] money market reforms slated to take effect in October2016. However, U.S. money market fund assets were up considerably from the prior year — even though the extended near-zero-rate environment did This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Fund 7 not offer money market investors much in the way of return on their investment. In conjunction with these asset shifts and market expectations for some type of Fed movement later this year or in 2016, LIBOR [London Interbank Offered Rate] spreads began to widen during the third quarter of 2015. Generally considered a key measure of credit risk within the banking sector, LIBOR tracks the average interest rate that banks charge each other for short-term, unsecured loans. Credit spreads — the yield advantage that credit-sensitive bonds offer over Treasuries with comparable maturities — also continued to widen until the September Fed meeting, increasing gross yields of money market funds but leaving net yields to investors largely unchanged. Against this backdrop, we focused on investing in strong, high-quality issuers of floating-rate instruments linked to the 1- or 3-month LIBOR, as well as fixed-rate purchases in the 1- to 3-month range. Our investment decisions resulted in the portfolio’s weighted average maturity declining during the volatile second half of the reporting period from 34 days on March31 to 26 days at period-end on September30. As part of this strategy, we sought out high-quality commercial paper, repurchase agreements, certificates of deposit, and other money market-eligible securities that were consistent with our objectives of preserving capital and maintaining liquidity. How did Putnam Money Market Fund perform for the 12 - month reporting period ended September30, 2015? Joanne: With the near-zero interest rates on the short-end of the yield curve keeping yields on money market securities hovering in that range throughout the 12-month period, the fund’s total return performance fell in line with this rate environment. Putnam continued to voluntarily waive certain fund expenses for Putnam Money Market Fund. The fund’s current 7-day yield for class A shares on September30, 2015, was 0.01%, after accounting for the impact of the fund’s expense limitation. The SEC approved regulatory changes for money market mutual funds that are slated to take effect in October 2016. How will the new rules affect the fund? Jonathan: We are still in the process of evaluating the new regulations and potential changes to Putnam Money Market Fund as well as to our internal systems and processes to ensure that the fund will be fully compliant with the new rules. The SEC-approved amendments to Rule 2a-7 under the Investment Company Act of 1940 addressed three main areas: fund structure and operations [net asset value (NAV) and liquidity fees and redemption gates], portfolio diversification, and enhanced disclosures. While not all the rules impact every type of money market fund in exactly the same way, all money market funds will be affected. More specifically, the new rules require a floating NAV for institutional prime and institutional municipal money market mutual funds. However, funds that qualify as “retail” or “government” money market funds under the new rules will continue to be eligible to maintain a constant share price of $1.00. In the rule amendments, the SEC created a new distinction between retail prime money market funds, which must have policies and procedures reasonably designed to limit all beneficial owners of the fund to “natural persons,” government money market funds, and institutional money market funds. The NAV for institutional funds will vary, or “float,” and may thus be higher or lower than $1.00. Implicit in this distinction is the recognition that retail and most government money market funds are generally not as vulnerable to runs by investors during periods of stress as are institutional funds. 8 Money Market Fund What are your thoughts about the Fed’s interest-rate policy in the coming months? Joanne: As the reporting period came to a close, there was increasing concern about the United States’ potential vulnerability to slowing growth in overseas markets and its effect on third-quarter earnings announcements. Many analysts feared that the strong dollar and lower oil prices would have a negative effect on the U.S. economy by dampening manufacturing and exports —thereby increasing the risk that employers would hesitate to hire more workers. In early October, this sentiment was echoed by the Labor Department’s report that while the U.S. unemployment rate for September held steady at 5.1%, the underlying composition of this widely followed statistic was weak. Payrolls, a measure of hiring, rose less than projected, and wages stagnated — increasing doubts that the Fed would raise interest rates by the end of the year. This report was shortly followed by upbeat news that new applications for jobless benefits fell more than expected to a 42-year low, suggesting ongoing tightening in the labor market despite the recent slowdown in hiring. On another front, minutes from the Fed’s September meeting disclosed that central-bank officials remained uneasy with low U.S. inflation, which has been below the 2% target for more than three years. The minutes also revealed that Fed officials estimated that inflation will not reach their 2% goal before the end of 2018. While many analysts do not believe that the world’s largest economy is likely to fall into recession, market expectations for a Fed rate hike by year-end is in question. The recent slowdown in hiring is increasing expectations that the Fed will hold off tightening monetary policy until early next year. When the Fed does decide to act, we believe the first step to normalizing interest rates will signal their confidence in the U.S. economy. Thank you both for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. Money Market Fund 9 IN THE NEWS A signal of bearish investor sentiment, money market fund inflows climbed in the third quarter, as extreme volatility and global economic concerns sliced value from U.S. equity markets. During the July to September time frame, investors flocked to the safe haven of taxable and nontaxable money market funds, adding $63.7 billion* to these capital preservation vehicles. By contrast, in the first and second quarters of 2015, investors had withdrawn $77.6 billion and $37.6 billion, respectively, from money markets. Often thought of as cash equivalents, these investments generally seek capital preservation with holdings in short-term debt such as commercial paper and U.S. Treasuries. Unlike stock and bond funds, money markets typically offer a stable net asset value (NAV), although new regulations will require a floating NAV for certain institutional money market funds. Returns on these investments have hovered near zero because of historically low interest rates. Investors, however, have seemingly shown a willingness to accept meager returns to avoid market volatility. *Source: Morningstar, Inc. 10Money Market Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended September 30, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) Net Net Net Net asset Before After Before After asset asset asset value CDSC CDSC CDSC CDSC value value value Annual average (life of fund) 5.02% 4.92% 4.92% 4.59% 4.59% 4.89% 4.58% 4.81% 10 years 14.34 12.28 12.28 12.28 12.28 13.69 12.28 13.27 Annual average 1.35 1.17 1.17 1.17 1.17 1.29 1.16 1.25 5 years 0.05 0.05 –1.95 0.05 0.05 0.05 0.05 0.05 Annual average 0.01 0.01 –0.39 0.01 0.01 0.01 0.01 0.01 3 years 0.03 0.03 –2.97 0.03 0.03 0.03 0.03 0.03 Annual average 0.01 0.01 –1.00 0.01 0.01 0.01 0.01 0.01 1 year 0.01 0.01 –4.99 0.01 –0.99 0.01 0.01 0.01 Net Net Net Net asset Before After Before After asset asset asset Current rate (end of period)* value CDSC CDSC CDSC CDSC value value value Current 7-day yield (with expense limitation) 0.01% 0.01% — 0.01% — 0.01% 0.01% 0.01% Current 7-day yield (without expense limitation) –0.28 –0.77 — –0.77 — –0.43 –0.78 –0.52 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns and yields would have been lower. Class B share performance reflects conversion to class A shares after eight years. Money Market Fund 11 Comparative Lipper returns For periods ended 9/30/15 Lipper Money Market Funds category average* Annual average (life of fund) 5.10% 10 years 12.59 Annual average 1.19 5 years 0.07 Annual average 0.01 3 years 0.04 Annual average 0.01 1 year 0.01 Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 9/30/15, there were 201, 198, 193, 164 and 12 funds, respectively, in this Lipper category. Fund distribution information For the 12-month period ending 9/30/15 Distributions Class A Class B Class C Class M Class R Class T Number 12 12 12 12 12 12 Income $ Capital gains — Total $ The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 12Money Market Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/14 0.49% 0.99% 0.99% 0.64% 0.99% 0.74% Annualized expense ratio for the six-month period ended 9/30/15 *† 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Reflects a voluntary waiver of certain fund expenses. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from April 1, 2015, to September 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $ Ending value (after expenses) $ * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Money Market Fund 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended September 30, 2015, use the following calculation method. To find the value of your investment on April 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $ Ending value (after expenses) $ * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 9/30/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Money Market Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Class B shares are available only by exchange from another Putnam fund and are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are purchased by exchange from another Putnam fund and redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your fund’s class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Money Market Fund 15 Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of September 30, 2015, Putnam employees had approximately $476,000,000 and the Trustees had approximately $133,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16Money Market Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Money Market Fund17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the 18Money Market Fund fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most Money Market Fund 19 funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. In addition, Putnam Management voluntarily waived certain fees and/ or reimbursed certain fund expenses in order to enhance your fund’s annualized net yield during its fiscal year ending in 2014. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on 20 Money Market Fund these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Money Market Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2014, there were 217, 210 and 196 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio Money Market Fund 21 management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22 Money Market Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Money Market Fund 23 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Money Market Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Money Market Fund (the “fund”) at September 30, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at September 30, 2015 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts November 6, 2015 24Money Market Fund The fund’s portfolio 9/30/15 Principal REPURCHASE AGREEMENTS (26.6%)* amount Value Interest in $285,000,000 joint tri-party repurchase agreement dated 9/30/15 with Citigroup Global Markets, Inc. due 10/1/15 — maturity value of $118,571,362 for an effective yield of 0.110% (collateralized by various U.S. Treasury notes and various mortgage backed securities with coupon rates ranging from 0.250% to 5.000% and due dates ranging from 10/31/15 to 9/20/45, valued at $290,700,020) $118,571,000 $118,571,000 Interest in $329,327,000 joint tri-party repurchase agreement dated 9/30/15 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 10/1/15 — maturity value of $118,571,362 for an effective yield of 0.110% (collateralized by various mortgage backed securities with a coupon rate of 4.000% and due dates ranging from 9/1/42 to 9/1/44, valued at $335,913,540) 118,571,000 118,571,000 Interest in $100,000,000 tri-party repurchase agreement dated 9/30/15 with Goldman, Sachs & Co. due 10/1/15 — maturity value of $100,000,333 for an effective yield of 0.120% (collateralized by various mortgage backed securities with coupon rates ranging from 2.934% to 4.000% and due dates ranging from 6/1/25 to 12/1/44, valued at $102,000,000) 100,000,000 100,000,000 Total repurchase agreements (cost $337,142,000) Maturity Principal COMMERCIAL PAPER (19.3%)* Yield (%) date amount Value ABN AMRO Funding USA, LLC 0.190 10/29/15 $6,000,000 $5,999,113 Australia & New Zealand Banking Group, Ltd. 144A (Australia) 0.280 10/29/15 15,325,000 15,321,663 BMW US Capital, LLC 0.150 10/5/15 6,125,000 6,124,898 Coca-Cola Co. (The) 0.260 11/23/15 8,950,000 8,946,574 Commonwealth Bank of Australia 144A (Australia) 0.331 11/9/15 11,700,000 11,700,001 Commonwealth Bank of Australia 144A (Australia) 0.306 3/24/16 6,450,000 6,450,000 DnB Bank ASA 144A (Norway) 0.310 1/20/16 12,275,000 12,263,267 DnB Bank ASA 144A (Norway) 0.250 11/5/15 6,600,000 6,598,396 Export Development Canada (Canada) 0.310 1/21/16 10,000,000 9,990,356 HSBC Bank PLC 144A (United Kingdom) 0.289 10/2/15 4,000,000 4,000,000 HSBC Bank PLC 144A (United Kingdom) 0.285 10/23/15 2,500,000 2,499,951 Lloyds Bank PLC (United Kingdom) 0.160 10/14/15 6,250,000 6,249,639 National Australia Bank, Ltd. 144A Ser. CPIB (Australia) 0.354 3/4/16 3,750,000 3,750,000 National Australia Bank, Ltd. 144A Ser. CPIB (Australia) 0.343 1/11/16 15,125,000 15,125,000 National Bank of Canada (Canada) 0.280 11/23/15 1,000,000 999,588 Nationwide Building Society 144A (United Kingdom) 0.370 11/16/15 12,325,000 12,319,173 Nestle Finance International, Ltd. (Switzerland) 0.140 10/20/15 15,000,000 14,998,892 Nordea Bank AB 144A (Sweden) 0.290 11/17/15 3,000,000 2,998,864 Prudential PLC (United Kingdom) 0.260 11/9/15 12,000,000 11,996,620 Simon Property Group LP 0.220 11/9/15 6,125,000 6,123,540 Simon Property Group LP 0.220 11/2/15 3,400,000 3,399,335 Simon Property Group LP 0.160 10/2/15 3,200,000 3,199,986 Skandinaviska Enskilda Banken AB (Sweden) 0.290 12/21/15 2,500,000 2,498,369 Skandinaviska Enskilda Banken AB (Sweden) 0.210 10/8/15 5,000,000 4,999,796 Money Market Fund 25 Maturity Principal COMMERCIAL PAPER (19.3%)* cont. Yield (%) date amount Value Skandinaviska Enskilda Banken AB 144A Ser. GLOB (Sweden) 0.290 10/23/15 $ $ Standard Chartered Bank/New York 144A 0.300 11/17/15 12,000,000 11,995,300 Svenska Handelsbanken AB (Sweden) 0.300 11/24/15 700,000 699,685 Swedbank AB (Sweden) 0.320 12/7/15 12,725,000 12,717,422 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.300 1/20/16 5,000,000 4,995,375 Toyota Motor Credit Corp. 0.273 1/19/16 18,600,000 18,600,000 Wal-Mart Stores, Inc. 0.200 10/29/15 12,675,000 12,673,028 Total commercial paper (cost $245,232,945) $ Maturity Principal CERTIFICATES OF DEPOSIT (17.6%)* Yield (%) date amount Value Bank of America, NA 0.260 11/9/15 $ $ Bank of Montreal/Chicago, IL (Canada) 0.310 11/6/15 9,800,000 9,800,000 Bank of Nova Scotia/Houston FRN 0.549 3/22/16 5,000,000 5,002,773 Bank of Nova Scotia/Houston FRN 0.512 6/10/16 9,250,000 9,253,276 Bank of Tokyo-Mitsubishi UFJ, Ltd./ New York, NY (Japan) 0.260 10/26/15 7,300,000 7,300,000 Canadian Imperial Bank of Commerce/ New York, NY FRN 0.357 6/17/16 12,325,000 12,325,000 Canadian Imperial Bank of Commerce/ New York, NY FRN 0.291 11/12/15 5,825,000 5,825,000 Citibank, NA 0.310 12/8/15 8,000,000 8,000,000 Citibank, NA 0.290 11/23/15 11,100,000 11,100,000 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/NY (Netherlands) 0.230 10/27/15 12,425,000 12,425,626 Credit Agricole Corporate and Investment Bank/ New York (France) 0.180 10/5/15 6,300,000 6,300,000 HSBC Bank USA, NA FRN 0.324 12/7/15 11,725,000 11,725,000 JPMorgan Chase Bank, NA FRN 0.382 12/8/15 8,475,000 8,475,829 Mizuho Bank, Ltd./NY 0.320 11/17/15 6,000,000 6,000,000 National Bank of Canada/New York, NY FRN 0.435 10/26/15 10,000,000 10,001,632 Nordea Bank Finland PLC/New York FRN 0.516 6/13/16 2,540,000 2,540,280 Nordea Bank Finland PLC/New York FRN 0.421 11/9/15 5,250,000 5,250,622 Nordea Bank Finland PLC/New York FRN 0.420 5/3/16 1,800,000 1,800,262 Royal Bank of Canada/New York, NY FRN (Canada) 0.293 11/10/15 14,375,000 14,375,353 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 0.334 1/28/16 17,625,000 17,625,000 Svenska Handelsbanken/New York, NY (Sweden) 0.290 12/18/15 18,400,000 18,400,797 Toronto-Dominion Bank/NY FRN (Canada) 0.304 2/25/16 1,000,000 999,840 Toronto-Dominion Bank/NY FRN (Canada) 0.303 11/18/15 13,050,000 13,050,000 U.S. Bank, NA/Cincinnati, OH FRN 0.297 10/30/15 7,800,000 7,800,000 Total certificates of deposit (cost $223,626,290) $ 26Money Market Fund Maturity Principal ASSET-BACKED COMMERCIAL PAPER (14.1%)* Yield (%) date amount Value Chariot Funding, LLC 0.260 11/6/15 $ $ CHARTA, LLC 0.310 12/14/15 12,725,000 12,716,891 CIESCO, LLC 0.280 12/7/15 12,625,000 12,618,421 Collateralized Commercial Paper Co., LLC 0.250 10/26/15 10,700,000 10,698,142 CRC Funding, LLC 0.290 12/7/15 12,500,000 12,493,253 Fairway Finance, LLC 144A (Canada) 0.259 10/7/15 9,075,000 9,075,096 Gotham Funding Corp. (Japan) 0.300 11/24/15 900,000 899,595 Jupiter Securitization Co., LLC 0.240 11/2/15 4,500,000 4,499,040 Jupiter Securitization Co., LLC 0.180 10/7/15 3,000,000 2,999,910 Jupiter Securitization Co., LLC 0.150 11/4/15 11,375,000 11,373,389 Liberty Street Funding, LLC (Canada) 0.250 10/16/15 2,325,000 2,324,758 Manhattan Asset Funding Co., LLC (Japan) 0.250 11/3/15 1,200,000 1,199,725 MetLife Short Term Funding, LLC 0.210 10/19/15 600,000 599,937 MetLife Short Term Funding, LLC 144A 0.210 11/2/15 17,450,000 17,446,743 Old Line Funding, LLC 144A 0.276 1/25/16 18,750,000 18,750,000 Regency Markets No. 1, LLC 144A 0.250 10/15/15 10,000,000 9,999,028 Regency Markets No. 1, LLC 144A 0.180 10/26/15 8,800,000 8,798,900 Thunder Bay Funding, LLC 144A 0.289 1/15/16 19,000,000 19,000,000 Victory Receivables Corp. (Japan) 0.220 10/21/15 10,850,000 10,848,674 Working Capital Management Co. (Japan) 0.200 10/19/15 6,500,000 6,499,350 Total asset-backed commercial paper (cost $178,839,292) $ Maturity Principal MUNICIPAL BONDS AND NOTES (7.0%)* Yield (%) date Rating** amount Value Illinois (1.2%) University of Chicago Commercial Paper, Ser. A 0.120 10/15/15 P -1 $ $ Maryland (1.5%) Johns Hopkins University Commercial Paper, Ser. C 0.220 11/19/15 P -1 7,162,000 7,162,000 Johns Hopkins University Commercial Paper, Ser. C 0.200 11/17/15 P -1 11,500,000 11,500,000 North Carolina (0.9%) Duke University Commercial Paper, Ser. B-98 0.220 11/23/15 P -1 11,075,000 11,071,413 Pennsylvania (1.1%) Lehigh University Commercial Paper, Ser. A 0.200 11/23/15 P -1 6,200,000 6,198,174 Lehigh University Commercial Paper, Ser. A 0.170 10/8/15 P -1 7,575,000 7,574,750 Texas (2.3%) Texas A&M University Commercial Paper, Ser. B 0.250 11/17/15 P -1 4,500,000 4,500,000 Texas A&M University Commercial Paper, Ser. B 0.220 10/6/15 P -1 1,675,000 1,675,000 Money Market Fund 27 MUNICIPAL BONDS AND NOTES (7.0%)* Maturity Principal cont. Yield (%) date Rating** amount Value Texas cont. Texas A&M University Commercial Paper, Ser. B 0.200 11/17/15 P -1 $ $ University of Texas System (The) Commercial Paper, Ser. B 0.300 12/16/15 P -1 12,000,000 12,000,000 Total municipal bonds and notes (cost $89,255,634) $ Interest Maturity Principal CORPORATE BONDS AND NOTES (5.5%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd./ New York, NY sr. unsec. notes 0.900 2/12/16 $ $ Bank of New York Mellon Corp. (The) sr. unsec. FRN 0.524 10/23/15 5,485,000 5,485,828 Bank of New York Mellon Corp. (The) sr. unsec. FRN, Ser. MTN 0.563 3/4/16 7,700,000 7,705,212 Bank of Nova Scotia (The) sr. unsec. unsub. FRN (Canada) 0.737 3/15/16 2,300,000 2,303,530 General Electric Capital Corp. company guaranty sr. unsec. FRN, MTN, Ser. A 0.484 1/8/16 1,300,000 1,300,741 General Electric Capital Corp. company guaranty sr. unsec. FRN, MTNA, Ser. A 0.474 10/6/15 7,525,000 7,525,256 General Electric Capital Corp. company guaranty sr. unsec. FRN, Ser. MTN 0.884 1/8/16 4,000,000 4,006,884 General Electric Capital Corp. company guaranty sr. unsec. FRN, MTN, Ser. A 0.512 5/11/16 4,450,000 4,454,523 General Electric Co. sr. unsec. notes 0.850 10/9/15 1,200,000 1,200,129 Royal Bank of Canada sr. unsec. unsub. notes, Ser. MTN (Canada) 0.800 10/30/15 4,440,000 4,441,272 Wells Fargo Bank, NA sr. unsec. FRN, Ser. BKNT 0.479 6/2/16 4,150,000 4,152,064 Wells Fargo Bank, NA sr. unsec. FRN, Ser. MTN M 0.457 7/15/19 11,000,000 11,000,000 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 0.950 1/12/16 12,700,000 12,715,626 Total corporate bonds and notes (cost $69,145,195) $ Maturity Principal U.S. TREASURY OBLIGATIONS (5.3%)* Yield (%) date amount Value U.S. Treasury FRN M 0.099 1/31/17 $ $ U.S. Treasury FRN 0.085 7/31/16 13,250,000 13,250,297 U.S. Treasury FRN 0.084 4/30/16 13,050,000 13,050,250 U.S. Treasury FRN M 0.068 10/31/16 13,250,000 13,250,073 U.S. Treasury FRN 0.060 1/31/16 14,700,000 14,699,294 Total U.S. treasury obligations (cost $66,749,576) $ MUTUAL FUNDS (3.0%)* Yield (%) Shares Value Putnam Money Market Liquidity Fund L 0.110 37,987,287 $ Total mutual funds (cost $37,987,287) $ 28 Money Market Fund Maturity Principal TIME DEPOSITS (1.5%)* Yield (%) date amount Value Australia & New Zealand Banking Group Ltd./ Cayman Islands (Cayman Islands) 0.150 10/1/15 $ $ Total time deposits (cost $18,500,000) $ TOTAL INVESTMENTS Total investments (cost $1,266,478,219) $ Key to holding’s abbreviations BKNT Bank Note FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes MTNA Medium Term Notes Class A Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2014 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,267,381,591. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. For further details regarding security ratings, please see the Statement of Additional Information. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. M This security’s effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 73.4% Norway 1.5% Canada 5.7 Cayman Islands 1.5 Australia 5.1 Switzerland 1.2 Sweden 3.7 Netherlands 1.0 Japan 3.5 France 0.5 United Kingdom 2.9 Total % Money Market Fund 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $ —­ $ $—­ Certificates of deposit —­ 223,626,290 —­ Commercial paper —­ 245,232,945 —­ Corporate bonds and notes —­ 69,145,195 —­ Municipal bonds and notes —­ 89,255,634 —­ Mutual funds 37,987,287 —­ —­ Repurchase agreements —­ 337,142,000 —­ Time deposits —­ 18,500,000 —­ U.S. treasury obligations —­ 66,749,576 —­ Totals by level $ $ $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 30 Money Market Fund Statement of assets and liabilities 9/30/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $ Affiliated issuers (identified cost $37,987,287) (Note 5) 37,987,287 Repurchase agreements (identified cost $337,142,000) 337,142,000 Cash 396 Interest and other receivables 464,898 Receivable for shares of the fund sold 18,607,884 Receivable from Manager (Note 2) 30,113 Prepaid assets 43,062 Total assets LIABILITIES Payable for investments purchased 5,999,113 Payable for shares of the fund repurchased 11,192,803 Payable for custodian fees (Note 2) 9,705 Payable for investor servicing fees (Note 2) 336,497 Payable for Trustee compensation and expenses (Note 2) 493,148 Payable for administrative services (Note 2) 3,957 Distributions payable to shareholders 72 Other accrued expenses 207,686 Total liabilities Net assets $ REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 5) $ Accumulated net realized loss on investments (Note 1) (1,067) Total — Representing net assets applicable to capital shares outstanding $ COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,141,026,231 divided by 1,141,027,059 shares) $ Net asset value and offering price per class B share ($8,597,339 divided by 8,597,345 shares)* $ Net asset value and offering price per class C share ($39,084,906 divided by 39,084,926 shares)* $ Net asset value, offering price and redemption price per class M share ($33,918,939 divided by 33,918,970 shares) $ Net asset value, offering price and redemption price per class R share ($15,691,522 divided by 15,691,680 shares) $ Net asset value, offering price and redemption price per class T share ($29,062,654 divided by 29,062,676 shares) $ * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Money Market Fund31 Statement of operations Year ended 9/30/15 INVESTMENT INCOME Interest (including interest income of $40,269 from investments in affiliated issuers) (Note 5) $ EXPENSES Compensation of Manager (Note 2) 3,500,572 Investor servicing fees (Note 2) 1,985,495 Custodian fees (Note 2) 29,906 Trustee compensation and expenses (Note 2) 44,986 Distribution fees (Note 2) 421,265 Administrative services (Note 2) 31,638 Other 488,540 Fees waived and reimbursed by Manager (Note 2) (4,490,756) Total expenses Expense reduction (Note 2) (12,193) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (1,067) Net loss on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 32 Money Market Fund Statement of changes in net assets DECREASE IN NET ASSETS Year ended 9/30/15 Year ended 9/30/14 Operations: Net investment income $ $ Net realized gain (loss) on investments (1,067) 2,201 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (114,294) (124,888) Class B (877) (1,216) Class C (2,612 (2,302) Class M (2,926) (2,821) Class R (2,884) (3,301 Class T (2,341) (2,063) Net increase in capital from affiliate (Note 5) 2,981,728 — Decrease from capital share transactions (Note 4) (60,975,552) (106,620,092) Total decrease in net assets ) ) NET ASSETS Beginning of year 1,325,376,482 1,431,994,373 End of year $ $ The accompanying notes are an integral part of these financial statements. Money Market Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income Net asset Ratio (loss) value, Net realized Total from From Total return Net assets, of expenses to average beginning Net investment gain (loss) investment net investment Total Non-recurring Net asset value, at net asset end of period to average netassets Period ended­ of period­ income (loss) on investments­ operations­ income­ distributions payment­ end of period­ value (%) a (in thousands) net assets (%) b, c (%) c Class A­ September 30, 2015­ $ ­ .0001 ­ —­ d ­ (.0001) ) .0023 ­ e $ ­ ­ $ ­ .16 ­ .01 September 30, 2014­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .13 ­ .01 September 30, 2013­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .18 ­ .01 September 30, 2012­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .23 ­ .01 September 30, 2011­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .22 ­ .01 Class B­ September 30, 2015­ $ ­ .0001 ­ — ­ d ­ (.0001) ) .0020­ e $ ­ ­ $ ­ .16 ­ .01 September 30, 2014­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .13 ­ .01 September 30, 2013­ ­ .0001 ­ — ­ d ­ (.0001) ) —­ .18 ­ .01 September 30, 2012­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .23 ­ .01 September 30, 2011­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .22 ­ .01 Class C­ September 30, 2015­ $ ­ .0001 ­ — ­ d ­ (.0001) ) .0020 ­ e $ ­ ­ $ ­ .16 ­ .01 September 30, 2014­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .13 ­ .01 September 30, 2013­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .18 ­ — f September 30, 2012­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .23 ­ .01 September 30, 2011­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .22 ­ .01 Class M­ September 30, 2015­ $ ­ .0001 ­ — ­ d ­ (.0001) ) .0021 ­ e $ ­ ­ $ ­ .16 ­ .01 September 30, 2014­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .13 ­ .01 September 30, 2013­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .18 ­ .01 September 30, 2012­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .23 ­ .01 September 30, 2011­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .22 ­ .01 Class R­ September 30, 2015­ $ ­ .0001 ­ — ­ d ­ (.0001) ) .0020­ e $ ­ ­ $ ­ .16 ­ .01 September 30, 2014­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .13 ­ .01 September 30, 2013­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .18 ­ — f September 30, 2012­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .23 ­ .01 September 30, 2011­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .22 ­ .01 Class T­ September 30, 2015­ $ ­ .0001 ­ —­ d ­ (.0001) ) .0021­ e $ ­ ­ $ ­ .16 ­ .01 September 30, 2014­ ­ .0001 ­ — ­ d ­ (.0001) ) —­ .13 ­ .01 September 30, 2013­ ­ .0001 ­ —­ d ­ (.0001) ) —­ .18 ­ .01 September 30, 2012­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .23 ­ .01 September 30, 2011­ ­ .0001 ­ .0001 ­ ­ (.0001) ) —­ .22 ­ .01 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34Money Market Fund Money Market Fund 35 Financial highlights (Continued) a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 9/30/15 9/30/14 9/30/13 9/30/12 9/30/11 Class A 0.32% 0.36% 0.32% 0.29% 0.28% Class B 0.82 0.86 0.82 0.79 0.78 Class C 0.82 0.86 0.82 0.79 0.78 Class M 0.47 0.51 0.47 0.44 0.43 Class R 0.82 0.86 0.82 0.79 0.78 Class T 0.57 0.61 0.57 0.54 0.53 d Amount represents less than $0.0001 per share. e Reflects a voluntary non-recurring payment from Putnam Investments (Note 5). f Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 36 Money Market Fund Notes to financial statements 9/30/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2014 through September 30, 2015. Putnam Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt, repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classT shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR and classT shares also are generally not subject to a contingent deferred sales charge. Effective November 1, 2015, class M shares will no longer pay a contingent deferred sales charge. In addition to the standard offering of classA shares, they are also sold to certain college savings plans and other Putnam funds. ClassB shares convert to classA shares after approximately eight years and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, classR and classT shares may differ based on each class’ distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Money Market Fund 37 Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2015, the fund had a capital loss carryover of $1,067 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $ N/A $ September 30, 2019 38 Money Market Fund Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $1,202,396 to decrease paid-in capital and $1,202,396 to decrease accumulated net realized loss. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Undistributed ordinary income $
